                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF WISCONSIN


STEWART D. BROWN,

                              Plaintiff,
       v.                                                          Case No. 19-cv-1762-bhl


JOHN DOE MEDICAL OFFICIAL and
JANE DOE MEDICAL OFFICIAL,

                              Defendants.


                                   DECISION AND ORDER


       On December 18, 2020, the Court screened pro se plaintiff Stewart Brown’s amended
complaint and allowed him to proceed on Eighth Amendment claims against an unidentified doctor
and nurse, who Brown asserts he repeatedly spoke to about his need for prostate cancer treatment.
Dkt. No. 18 at 2. The Court instructed Brown to use discovery to learn the Doe Defendants’ names.
       On January 25, 2021, Brown filed a notice identifying the John Doe as Dr. So and the Jane
Doe as Branda Lemberger. Dkt. No. 28. Brown’s notice also includes the names of another doctor
and two other nurses, but Brown’s amended complaint includes allegations only about his
interactions with one doctor and one nurse. In his amended complaint, he alleges that the doctor
and nurse conferred with Dr. Welsch about the timing of his treatment. Brown’s notice states that
Dr. Welsch contacted Dr. So and Nurse Lemberger, so the Court will update the caption to reflect
their names.
       The Court also will transmit Brown’s amended complaint to the U.S. Marshals Service for
service on Defendants. The marshals are busy, so it may take some time for them to serve
Defendants. The Court encourages Brown to be patient. After Defendants have an opportunity to
respond to Brown’s amended complaint, the Court will enter a scheduling order setting deadlines
for the completion of discovery and the filing of dispositive motions. Brown may not serve
discovery requests on Defendants until after the Court enters a scheduling order.




            Case 2:19-cv-01762-BHL Filed 01/28/21 Page 1 of 2 Document 29
       IT IS THEREFORE ORDERED that Brown’s motion to identify the Doe Defendants
(Dkt. No. 28) is GRANTED. The Court will update the caption to reflect that the name of the
John Doe Medical Official is Dr. So and the name of the Jane Doe Medical Official is Branda
Lemberger.
       IT IS FURTHER ORDERED that the United States Marshal shall serve a copy of the
amended complaint (Dkt. No. 15), the screening order (Dkt. No. 18), and this order upon
Defendants pursuant to Federal Rule of Civil Procedure 4. Brown is advised that Congress requires
the U.S. Marshals Service to charge for making or attempting such service. 28 U.S.C. §1921(a).
The current fee for waiver-of-service packages is $8.00 per item mailed. The full fee schedule is
provided at 28 C.F.R. §§0.114(a)(2)-(3). Although Congress requires the Court to order service
by the U.S. Marshals Service precisely because in forma pauperis plaintiffs are indigent, it has not
made any provision for these fees to be waived either by the Court or by the U.S. Marshals Service.
The Court is not involved in the collection of the fee.

       IT IS FURTHER ORDERED that Defendants shall file a responsive pleading to the
amended complaint.

       IT IS FURTHER ORDERED that the parties may not begin discovery until after the
Court enters a scheduling order setting deadlines for discovery and dispositive motions.

       Dated at Milwaukee, Wisconsin this 28th day of January, 2021.

                                              BY THE COURT:


                                              s/ Brett H. Ludwig
                                              BRETT H. LUDWIG
                                              United States District Judge




                                                 2

          Case 2:19-cv-01762-BHL Filed 01/28/21 Page 2 of 2 Document 29
